Citation Nr: 0829615	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  03-02 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
adjustment disorder.

(The issue of entitlement to a rating in excess of a 10 
percent for a left varicocele disability is addressed in a 
separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from July 1982 to July 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2008, the veteran notified VA that he was in 
receipt of Social Security Administration (SSA) disability 
benefits due to his service-connected psychiatric disability.  
The veteran's representative, in a February 2008 statement, 
requested that the veteran's SSA records be obtained and 
related that these records are supportive of the claim for an 
increased rating for the service-connected psychiatric 
disability.  In order for VA to properly assist the veteran, 
it is imperative that the SSA's decision be obtained as well 
as all medical reports which were used to support such 
decision.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon in that 
decision.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

